Exhibit 10.2

 

NETSCOUT SYSTEMS, INC.

 

FORM OF RESTRICTED STOCK UNIT AGREEMENT

 

NetScout Systems, Inc. (the “Company”) hereby enters into this Restricted Stock
Unit Agreement, dated as of the date set forth below, with the Recipient named
herein (the “Agreement”) and grants to the Recipient the RSUs specified herein
pursuant to its 1999 Stock Option and Incentive Plan, as amended and in effect
from time to time. The Terms and Conditions attached hereto are also a part
hereof.

 

Name of recipient (the “Recipient”):

   [Name]

Date of this RSU grant:

  

[Date]

Number of shares of the Company’s Common Stock (the “Underlying Shares”)
underlying the equivalent number of restricted stock units (the “RSUs”) granted
pursuant to this Agreement:

  

[Dollar value of grant divided by closing share price on date of grant]

Vesting Start Date:

  

[Date]

Number of RSUs that are vested on the Vesting Start Date:

    

Number of RSUs that are unvested the Vesting Start Date:

    

 

Vesting Schedule:

 

One year from the Vesting Start Date:

                   units

Two years from the Vesting Start Date:

                   units

Three years from the Vesting Start Date:

                   units

Four years from the Vesting Start Date:

                   units

 

        NETSCOUT SYSTEMS, INC. Signature of Recipient            

[Name]

      By:    

[Street Address]

         

Name of Officer:

[City, State, Zipcode]

         

Title:



--------------------------------------------------------------------------------

NETSCOUT SYSTEMS, INC.

 

FORM OF RESTRICTED STOCK UNIT AGREEMENT – TERMS AND CONDITIONS

 

NetScout Systems, Inc. (the “Company”) agrees to award to the recipient
specified on the cover page hereof (the “Recipient”), and the Recipient agrees
to accept from the Company, the number of restricted stock units (the “RSUs”)
specified on the cover page hereof representing an equivalent number of shares
of the Company’s Common Stock (the “Underlying Shares”), on the following terms:

 

1. Grant Under Plan. This Restricted Stock Agreement (the “Agreement”) is made
pursuant to and is governed by the Company’s 1999 Stock Option and Incentive
Plan, as amended and in effect from time to time (the “Plan”), and, unless the
context otherwise requires, capitalized terms used herein shall have the same
meanings as in the Plan.

 

2. Vesting if Business Relationship Continues.

 

(a) Vesting Schedule. If the Recipient has maintained continuously Business
Relationship with the Company through each date specified on the cover page
hereof, a portion of the RSUs shall vest on such date in such amounts as are set
forth opposite the such date on the cover page hereof. If the Recipient’s
Business Relationship with the Company is terminated by the Company or by the
Recipient for any reason, whether voluntarily or involuntarily, no additional
RSUs shall become vested RSUs under any circumstances with respect to the
Recipient. Any determination under this Agreement as to Business Relationship
status or other matters referred to above shall be made in good faith by the
Board, whose decision shall be final and binding on all parties.

 

“Business Relationship” means service to the Company or its successor in the
capacity of an employee, officer, director, consultant, or advisor.

 

(b) Termination of Business Relationship. For purposes hereof, a Business
Relationship shall not be considered as having terminated during any military
leave, sick leave, or other leave of absence if approved in writing by the
Company and if such written approval, or applicable law, contractually obligates
the Company to continue the Business Relationship of the Recipient after the
approved period of absence (an “Approved Leave of Absence”). In the event of an
Approved Leave of Absence, vesting of RSUs shall be suspended (and all
subsequent vesting dates shall be postponed by the length of the period of the
Approved Leave of Absence) unless otherwise provided in the Company’s written
approval of the leave of absence that specifically refers to this Agreement. For
purposes hereof, a Business Relationship shall include a consulting arrangement
between the Recipient and the Company that immediately follows termination of
employment, but only if so stated in a written consulting agreement executed by
the Company that specifically refers to this Agreement.

 

(c) Acceleration Upon Acquisition. If the Recipient has maintained continuously
a Business Relationship with the Company through the date an Acquisition of the
Company is consummated, twenty-five percent (25%) of the RSUs awarded pursuant
to this Agreement that have not vested as of immediately prior to such date
shall vest as of the date such Acquisition is consummated and the amount of
Underlying Shares corresponding to such vested RSUs shall be issued to the
Recipient in accordance with Section 3.

 

3. Issuance of Underlying Shares. With respect to any RSUs that become vested
RSUs pursuant to Section 2, subject to Section 5, the Company shall issue to the
Recipient, as soon as practicable following the applicable vesting date
specified on the cover page hereof, the number of Underlying Shares equal to the
number of RSUs vesting on such vesting date, provided that, if the vesting date
of any portion of the RSUs shall occur during either a regularly scheduled or
special “blackout period” of the Company wherein Recipient is precluded from
selling shares of the Company’s Common Stock, the receipt of the corresponding
Underlying Shares issuable with respect to such vesting date pursuant to this
Agreement shall be deferred until after the expiration of such blackout period.
The Underlying Shares the receipt of which was deferred as provided above shall
be issued to Recipient as soon as practicable after the expiration of the
blackout period.

 

4. Restrictions on Transfer. The Recipient shall not sell, assign, transfer,
pledge, encumber or dispose of all or any of his or her RSUs.



--------------------------------------------------------------------------------

5. Withholding Taxes. All grants made pursuant to this Agreement shall be
subject to withholding of all applicable income and employment taxes resulting
from the issuance or vesting of the RSUs or the delivery of the Underlying
Shares (the “Tax Obligations”). The Company may, and the Recipient hereby agrees
that and authorizes the Company on its behalf to, withhold, sell, and/or arrange
for the sale of such number of Underlying Shares otherwise issuable to the
Recipient pursuant to this Agreement as deemed necessary by the Company, in its
sole discretion, to ensure that the Tax Obligations can be satisfied, including
the right to sell shares having a fair market value greater than the Tax
Obligations; provided, however, that for this purpose the Tax Obligations shall
be computed based on the minimum statutory withholding rates for federal, state,
local, and foreign income and employment tax purposes; provided, further,
however, that if the Company decides to satisfy the Tax Obligations by
withholding shares otherwise issuable hereunder (rather than by selling or
arranging for the sale of shares on behalf of the Recipient), the Company shall
not withhold shares having a fair market value greater than the Tax Obligations.
The Recipient further agrees that, if the Company elects not to withhold, sell,
or arrange for the sale of the amount of Underlying Shares sufficient to satisfy
the full amount of the Tax Obligations, the Company may withhold such shortfall
in cash from wages or other remuneration or the Recipient will deliver to the
Company, in cash, the amount of such shortfall. The Recipient further agrees
that the Recipient shall not sell any of the Underlying Shares during the period
of time that the Company is acting on the Recipient’s behalf to withhold, sell,
and/or arrange for the sale of the number of Underlying Shares necessary to
satisfy the Recipient’s Tax Obligations. Notwithstanding the preceding three
sentences, the Recipient may, by written notice to the Company at least ten
business days before the applicable vesting date specified on the cover page
hereof, elect to pay in cash the applicable Tax Obligations, or make other
appropriate provisions acceptable to the Company for the payment of the
applicable Tax Obligations, including the withholding from any payroll or other
amounts due to the Recipient.

 

Recipient further agrees to take any further actions and execute any additional
documents as may be necessary to effectuate the provisions of this Section 5 and
the Recipient hereby grants the Company a irrevocable power of attorney to sign
such additional documents on the Recipient’s behalf if the Company is unable
after reasonable efforts to obtain Recipient’s signature on such additional
documents. This power of attorney is coupled with an interest and is irrevocable
by the Recipient.

 

6. Arbitration. Any dispute, controversy, or claim arising out of, in connection
with, or relating to the performance of this Agreement or its termination shall
be settled by arbitration in The Commonwealth of Massachusetts, pursuant to the
rules then obtaining of the American Arbitration Association. Any award shall be
final, binding and conclusive upon the parties and a judgment rendered thereon
may be entered in any court having jurisdiction thereof.

 

7. Provision of Documentation to Recipient. By signing the cover page of this
Agreement, the Recipient acknowledges receipt of a copy of this entire
Agreement, a copy of the Plan, and a copy of the Plan’s related prospectus.

 

8. Section 409A of the Internal Revenue Code. The RSUs granted hereunder are
intended to avoid the potential adverse tax consequences to the Recipient of
Section 409A of the Internal Revenue Code of 1986, as amended, and the Board may
make such modifications to this Agreement as it deems necessary or advisable to
avoid such adverse tax consequences.

 

9. Rights as Stockholder. The Recipient shall have no rights as a stockholder of
the Company with respect to any RSUs covered by this Agreement until the
issuance of the Underlying Shares.

 

10. Miscellaneous.

 

(a) Notices. All notices hereunder shall be in writing and shall be deemed given
when sent by certified or registered mail, postage prepaid, return receipt
requested, if to the Recipient, to the address set forth on the cover page
hereof or at the address shown on the records of the Company, and if to the
Company, to the Company’s principal executive offices, attention of the
Corporate Secretary.

 

2



--------------------------------------------------------------------------------

(b) Entire Agreement; Modification. This Agreement constitutes the entire
agreement between the parties relative to the subject matter hereof, and
supersedes all proposals, written or oral, and all other communications between
the parties relating to the subject matter of this Agreement. This Agreement may
be modified, amended or rescinded only by a written agreement executed by both
parties signatories to this Agreement. In the event of a conflict between the
terms of this Agreement and the Plan, the terms of the Plan shall control.

 

(c) Fractional RSUs or Underlying Shares. All fractional RSUs or Underlying
Shares resulting from the adjustment provisions contained in the Plan shall be
rounded down to the nearest whole unit or share.

 

(d) Severability. The invalidity, illegality or unenforceability of any
provision of this Agreement shall in no way affect the validity, legality or
enforceability of any other provision.

 

(e) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns,
subject to the limitations set forth herein.

 

(f) Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of Delaware without giving effect to the principles of
the conflicts of laws thereof.

 

(g) No Obligation to Continue Business Relationship. Neither the Plan, nor this
Agreement, nor any provision hereof imposes any obligation on the Company to
continue a Business Relationship with the Recipient.

 

(h) For purposes of Sections 2, 5 and 10(g), the “Company” shall mean the
Company as defined in Section 8(a) of the Plan.

 

3